DETAILED ACTION
This action is responsive to communications filed 08 July 2021.
Claims 1-11 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The objections to the claims have been withdrawn in view of amendments.
Responsive to Applicant’s remarks on page 9, no prior rejections were made regarding 35 U.S.C. 112; however, the claims are still to be interpreted under 35 U.S.C. 112(f). The amendments to the claims have not overcome the previous interpretations, nor the three prong test.
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "information acquirer configured to acquire"; "candidate extractor configured to select"; "support information creator configured to create" in claims 1, 3-7 and 9-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (US-20060047793-A1) hereinafter Agrawal in view of Agrawal et al. (US-20070027972-A1) hereinafter Agrawal(2).
Regarding claim 1, Agrawal discloses:
A configuration setting support system that supports setting of configuration information in an information processing apparatus ([0006-0007] apparatus for configuring at least one computing device using at least one reference group, e.g. automatic configuration of target device settings), the configuration setting support system comprising:
an information acquirer configured to acquire configuration information set in a plurality of information processing apparatuses under management ([0006-0007] extracting common configuration parameters from the devices in the reference group; extracting configuration settings of the peer devices [0030] selecting a recommended configuration template for the at least one computing device, wherein selecting configuration templates for multiple devices is equated to administration/management of those devices by the system [0018-0019] e.g. by querying the peer devices or a database that stores the configuration information can be queried or collected by an intermediary [0025] module collects configurations into the local repository (i.e. information acquirer)); and
([0016-0017] choosing the reference group to make sure that the setting of personal device would be as close to the final configuration as a user would want; goal of choosing the reference group is to make sure that the setting of the personal device would be as close to the final configuration as a user would want, and would take different aspects (security requirements, privacy consciousness, personal preferences, organizational requirements, physical disabilities, etc.) of a user or a company into account [0023] e.g. to modify configuration templates which are then applied to one or more target devices 1-N [0030] selecting a recommended configuration template for the at least one device, e.g. by identifying a reference group of peer devices and extracting configuration settings of those devices [0025] module identifies a reference group of peer devices (i.e. candidate extractor)) and uses the selected at least one information processing apparatus under management as a recommended candidate recommended to be used for creating configuration information of the target information processing apparatus ([0030] identifying a reference group of peer devices, extracting configuration settings of the peer devices, analyzing the extracted configuration settings, providing at least one configuration template, and selecting a recommended configuration template for the at least one computing device [0030] e.g. to modify configuration templates which are then applied to one or more target devices 1-N),
wherein the configuration information of the information processing apparatuses under management includes a logical configuration of a plurality of attributes of objects ([0026] configuration components include the setting of configuration parameters and rules), which make up the respective configurations of the information processing apparatuses under management ([0026] e.g. configuration components, i.e. components of a configuration (components making up a configuration)),
([0016-0017] choosing the reference group to make sure that the setting of personal device would be as close to the final configuration as a user would want; goal of choosing the reference group is to make sure that the setting of the personal device would be as close to the final configuration as a user would want, and would take different aspects (security requirements, privacy consciousness, personal preferences, organizational requirements, physical disabilities, etc.) of a user or a company into account [0023] e.g. to modify configuration templates which are then applied to one or more target devices 1-N [0030] selecting a recommended configuration template for the at least one device, e.g. by identifying a reference group of peer devices and extracting configuration settings of those devices [0025] module identifies a reference group of peer devices (i.e. candidate extractor)).
Agrawal does not explicitly disclose:
wherein a priority is set to each of the attributes, and
wherein the candidate extractor is configured to select at least one of the plurality of information processing apparatuses under management on a basis of the priority of the attributes of objects which make up the configurations of the information processing apparatuses under management.
However, Agrawal(2) discloses:
wherein a priority is set to each of the attributes ([0028] assigning each parameter a numeric priority [0024] e.g. parameter describes a configuration setting), and
wherein the candidate extractor is configured to select at least one of the plurality of information processing apparatuses under management on a basis of the priority of the attributes of objects which make up the configurations of the information processing apparatuses under ([0028] changing default parameters to the extent necessary to reflect configuration choices commonly made by members of a group; if parameters in one node have precedence over parameters in another node, connecting the two nodes with each other by an edge, assigning a numeric weight to each edge to represent a degree of precedence between two nodes, and setting default parameters to reflect configuration choices made by members of the group [0024] method/computer-readable medium with instructions and a system for configuring a target device comprising the steps of: identifying on said network one or a plurality of groups of peer devices which employ configuration settings similar to configuration settings used by the target device; for each of said groups of peer devices, receiving input from the target device as to whether the target device is to be made a member of the group; for each group of which the target device is to be made a member, identifying one or a plurality of default parameters associated with the group … presenting each of said default parameters to the target device … receiving input from the target device as to whether the default parameter is to be implemented for the target device [0027] querying of the target device according to the method, computer-readable medium with instructions, and system (i.e. candidate extractor) may include a query for prioritization settings to resolve conflicts between group parameters).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Agrawal in view of Agrawal(2) to have set a priority for each of the attributes and selected a device based on the priorities. One of ordinary skill in the art would have been motivated to do so to query for prioritization settings to resolve conflicts between group parameters (Agrawal(2), [0027]).
Regarding claim 4, Agrawal-Agrawal(2) disclose:
The configuration setting support system according to claim 1, set forth above, further comprising

a support information creator configured to create support information for setting configuration information in the target information processing apparatus on a basis of configuration information of the information processing apparatus under management as the recommended candidate ([0021] user can choose to accept the best recommended template and apply the configuration setting without bothering the examine the configuration (i.e. support information), instead of a user filling out parameters of the template, i.e. non-automatically, based on an embedded statistical analysis [0029-0030] templates (i.e. support information) for review by the user, wherein the arrangement for selecting a recommended configuration template for the at least one computing device may be implemented on at least one general purpose computer running suitable software programs or implemented on at least one integrated circuit or part of at least one integrated circuit, e.g. hardware, software or a combination of both (i.e. function of providing templates implemented as a support information creator)).
Regarding claim 5, Agrawal-Agrawal(2) disclose:
The configuration setting support system according to claim 4, set forth above, wherein
Agrawal discloses:
the support information creator is configured to create support information for updating the configuration information of the target information processing apparatus with the configuration information of the information processing apparatus under management as the recommended candidate ([0021] user can choose to accept the best recommended template and apply the configuration setting without bothering the examine the configuration (i.e. support information), instead of a user filling out parameters of the template, i.e. non-automatically, based on an embedded statistical analysis [0029] templates (i.e. support information) for review by the user) on a basis of a difference between existing configuration information set in the target information processing  configuration information of the information processing apparatus under management as the recommended candidate ([0024] when the target device is initially set up, it queries preferably similar devices for their configuration settings via an intermediary configuration query module, wherein configuration settings of peer devices are analyzed and recommended settings are presented where the user or administrator applies the desired configurations, wherein applying desired configurations (i.e. changes) denotes that a difference between configuration exists, otherwise no changes would be desired [0029] e.g. target devices requires configuration changes at a later time, wherein a user can browse the current setting and make simple changes).
Regarding claim 11, it does not further define nor teach over the limitations of claim 1, therefore, claim 11 is rejected for at least the same reasons set forth above as in claim 1.
Claim 2-3 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal-Agrawal(2) in view of Tegegne et al. (US-20170295447-A1) hereinafter Tegegne.
Regarding claim 2, Agrawal-Agrawal(2) disclose:
The configuration setting support system according to claim 1, set forth above, further comprising
Agrawal-Agrawal(2) do not explicitly disclose:
a user interface unit configured to receive an input for designating the target information processing apparatus.
However, Tegegne discloses:
a user interface unit configured to receive an input for designating the target information processing apparatus ([0053] user interface that allows for the selection of a group of devices and/or for the selection of configuration settings for the group [0033] user may combine one or more heterogeneous devices into devices groups from which a selection of to-be-configured devices may be made and to which a particular configuration may be applied).

Regarding claim 3, Agrawal-Agrawal(2)-Tegegne disclose:
The configuration setting support system according to claim 2, set forth above, wherein
Agrawal discloses:
the user interface unit is configured to receive an input of a desired configuration that is desirable to be set in the target information processing apparatus ([0029] user interface so that the user can easily browse the current setting and make simple changes), and
the candidate extractor is configured to select at least one of the plurality of information processing apparatuses under management on a basis of the desired configuration and the configuration information of the information processing apparatuses under management ([0016-0017] choosing the reference group to make sure that the setting of personal device would be as close to the final configuration as a user would want [0023] e.g. to modify configuration templates which are then applied to one or more target devices 1-N [0030] selecting a recommended configuration template for the at least one device, e.g. by identifying a reference group of peer devices and extracting configuration settings of those devices).
Regarding claim 6, Agrawal-Agrawal(2)-Tegegne disclose:
The configuration setting support system according to claim 3, set forth above, wherein
Agrawal discloses:
([0026] configuration components include the setting of configuration parameters and rules), and
the candidate extractor is configured to select at least one of the plurality of information processing apparatuses under management on a basis of a number of objects of each of the plurality of attributes in the desired configuration and a number of objects of each of the plurality of attributes in the configuration information of the information processing apparatuses under management ([0017] goal of choosing the reference group is to make sure that the setting of the personal device would be as close to the final configuration as a user would want, and would take different aspects (security requirements, privacy consciousness, personal preferences, organizational requirements, physical disabilities, etc.) of a user or a company into account).
Regarding claim 7, Agrawal-Agrawal(2)-Tegegne disclose:
The configuration setting support system according to claim 3, set forth above, wherein
Agrawal discloses:
the candidate extractor is configured to select at least one of the plurality of information processing apparatuses under management on a basis of the desired configuration, the configuration information of the information processing apparatuses under management ([0016-0017] choosing the reference group to make sure that the setting of personal device would be as close to the final configuration as a user would want; goal of choosing the reference group is to make sure that the setting of the personal device would be as close to the final configuration as a user would want, and would take different aspects (security requirements, privacy consciousness, personal preferences, organizational requirements, physical disabilities, etc.) of a user or a company into account [0023] e.g. to modify configuration templates which are then applied to one or more target devices 1-N [0030] selecting a recommended configuration template for the at least one device, e.g. by identifying a reference group of peer devices and extracting configuration settings of those devices [0025] module identifies a reference group of peer devices (i.e. candidate extractor)),
Agrawal does not explicitly disclose:
select at least one of the plurality of information processing apparatuses under management on a basis of the priority.
However, Agrawal(2) discloses:
select at least one of the plurality of information processing apparatuses under management on a basis of the priority ([0028] changing default parameters to the extent necessary to reflect configuration choices commonly made by members of a group; if parameters in one node have precedence over parameters in another node, connecting the two nodes with each other by an edge, assigning a numeric weight to each edge to represent a degree of precedence between two nodes, and setting default parameters to reflect configuration choices made by members of the group [0024] method/computer-readable medium with instructions and a system for configuring a target device comprising the steps of: identifying on said network one or a plurality of groups of peer devices which employ configuration settings similar to configuration settings used by the target device; for each of said groups of peer devices, receiving input from the target device as to whether the target device is to be made a member of the group; for each group of which the target device is to be made a member, identifying one or a plurality of default parameters associated with the group … presenting each of said default parameters to the target device … receiving input from the target device as to whether the default parameter is to be implemented for the target device [0027] querying of the target device according to the method, computer-readable medium with instructions, and system (i.e. candidate extractor) may include a query for prioritization settings to resolve conflicts between group parameters).

Regarding claim 8, Agrawal-Agrawal(2)-Tegegne disclose:
The configuration setting support system according to claim 7, set forth above, wherein
Agrawal discloses:
the configuration information of the information processing apparatuses under management includes a logical configuration made up of a plurality of layers of objects ([0028] each configuration setting can be viewed as an expression tree, with leaves and nodes (i.e. layers)), and
the object layers are the attributes ([0028] leaves representing data values and nodes representing operators (i.e. attributes) wherein the frequently occurring subtrees from configuration components that are composed together to make suggested configuration templates).
Regarding claim 9, Agrawal-Agrawal(2)-Tegegne disclose:
The configuration setting support system according to claim 2, set forth above, wherein
Agrawal discloses:
the candidate extractor is configured to select at least one of the plurality of information processing apparatuses under management as the recommended candidate ([0016-0017] choosing the reference group to make sure that the setting of personal device would be as close to the final configuration as a user would want [0023] e.g. to modify configuration templates which are then applied to one or more target devices 1-N [0030] selecting a recommended configuration template for the at least one device, e.g. by identifying a reference group of peer devices and extracting configuration settings of those devices [0025] module identifies a reference group of peer devices (i.e. candidate extractor)),

the candidate extractor is configured to select at least one of the plurality of information processing apparatuses under management as the recommended candidate on a basis of change in the configuration information from initial setting of the target information processing apparatus and change in the configuration information from initial setting of the information processing apparatuses under management.
However, Tegegne discloses:
the candidate extractor is configured to select at least one of the plurality of information processing apparatuses under management as the recommended candidate on a basis of change in the configuration information from initial setting of the target information processing apparatus and change in the configuration information from initial setting of the information processing apparatuses under management ([0021] metadata may comprise pre-existing device attributes for a same or similar device type that was previously registered in network [0024] analyzes previous device configurations and recommends an optimized device configuration setting for a specific type of device [0041-0046] schema for determining a commonality between two or more heterogeneous devices is generated (e.g. based on previous device configurations) where based on the commonality, device configuration data for the heterogeneous devices is generated, and a group of devices to which a device configuration will be applied is identified from the heterogeneous devices, wherein configuration data of the heterogeneous devices is collected (i.e. target device and other devices in the group, e.g. based on previous (e.g. initial) configurations) [0049] wherein any number of device group configurations may be defined for a particular group and a user or system may switch between different device group configurations, wherein if a device and a target device (e.g. heterogeneous devices) switch configurations the changed configuration must be the newly-previous configuration when considering a recommendation of optimized device configuration, e.g. for determining commonality between devices for generating a recommendation).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Agrawal in view of Tegegne to have selected at least one of the devices as the recommended candidate on a basis of change in configuration from an initial setting. One of ordinary skill in the art would have been motivated to do so to allow a user to switch between different device group configurations and recommend an optimized device configuration for a specific type of device (Tegegne, [0024] [0049]).
Regarding claim 10, Agrawal-Agrawal(2)-Tegegne disclose:
The configuration setting support system according to claim 9, set forth above, further comprising
Agrawal discloses:
a support information creator configured to create support information for setting the configuration information in the target information processing apparatus on a basis of configuration information at a next time point of configuration information of the information processing apparatus under management selected as the recommended candidate, corresponding to the configuration information at a present time point of the target information processing apparatus ([0029] when the target device requires configuration changes at a later time, the user can invoke the configuration modifier to perform this task, e.g. the final configuration setting (i.e. candidate templates) is translated into the data format that can be understood by the target device and a user can browse the current setting and make simple changes).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Legg et al. (US-20180097597-A1) METHOD AND APPARATUS FOR ALLOCATING SOUNDING RESOURCES IN A WIRELESS NETWORK;
Knight (US-7797404-B1) AUTOMATIC SERVER CONFIGURATION USING A STORAGE CONFIGURATION DATABASE;
Rakowski et al. (US-7984484-B1) SYSTEM AND METHOD FOR ASSISTING IN REMOTE MESSAGE SERVER CONFIGURATION;
Redjaian et al. (US-20080147831-A1) METHOD AND SYSTEM FOR CONFIGURING A DEVICE WITH A WIRELESS MOBILE CONFIGURATOR;
Bhagwan et al. (US-20090323516-A1) DIAGNOSING NETWORK PROBLEMS;
Myerson et al. (US-8768892-B2) ANALYZING DATA AND PROVIDING RECOMMENDATIONS;
RIDER (US-20110173302-A1) CLUSTER CONFIGURATION;
CHUNN et al. (US-20150180714-A1) CONFIGURATION UPDATES ACROSS PEER STORAGE SYSTEMS;
Neilson et al. (US-20160191318-A1) SYSTEMS AND METHODS FOR PROGAMMABLE DEVICE INSTALLATIONS;
AFFONEH et al. (US-20170054601-A1) RESOLVING CONFIGURATION ERRORS THROUGH RECOMMENDATIONS.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173.  The examiner can normally be reached on Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                         
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453